FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedJune 6, 2013 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. Reference Form – 2012- BRF S.A. Contents 1 Persons responsible for the form’s content 1.1 Declaration and Identification of the persons responsible 8 2 Independent Auditors 2.1/2.2 Identification and remuneration of the Auditors 9 2.3 Other significant information 10 3 Selected financial information 3.1 Financial information 11 3.2 Non-accounting measurements 11 3.3 Events subsequent to the last financial statements 12 3.4 Policy for use of the proceeds 14 3.5 Distribution of dividends and retained earnings 17 3.6 Dividends declared under retained earnings or reserves account 17 3.7 Level of debt 17 3.8 Liabilities according to type and maturity 17 3.9 Other significant information 17 4 Risk factors 4.1 Description of the risk factor 18 4.2 Comments on expected changes in exposure to risk factors 37 4.3 Significant and non-confidential legal, administrative and arbitration proceedings 37 4.4 Non-confidential legal, administrative and arbitration proceedings, the plaintiffs in which are administrators, ex-administrators, controllers, ex-controllers or investors 39 4.5 Significant confidential proceedings 40 4.6 Repetitive or related and non-confidential legal, administrative and arbitration proceedings which collectively are deemed significant 40 4.7 Other significant contingencies 41 4.8 Rules of the country of origin and of the country in which the securities are held in custody 41 1 5 Market risk 5.1 Description of the principal market risks 46 5.2 Description of the policy for management of market risks 69 5.3 Significant changes in the principal market risks 93 5.4 Other significant information 93 6 Issuer’s background 6.1/ 6.2/6.4 Constitution of the issuer, duration and date of registration with the CVM 94 6.3 Brief background information 94 6.5 Principal corporate events at the issuer, controlled or affiliated companies 97 6.6 Information of filing for bankruptcy based on a significant value or court or extra-court supervised recovery 99 6.7 Other significant information 99 7 Activities of the issuer 7.1 Description of the issuer’s and controlled companies’ activities 99 7.2 Information on operational segments 100 7.3 Information on products and services relative to the operational segments 103 7.4 Clients responsible for more than 10% of net operating revenue 120 7.5 Significant impacts of state regulation on the activities 120 7.6 Significant revenues generated overseas 121 7.7 Impact of foreign regulation on the activities 122 7.8 Significant long-term relations 122 7.9 Other significant information 125 8 Economic group 8.1 Description of the Economic Group 156 8.3 Restructuring operations 162 2 9 Significant assets 9.1 Significant non-current fixed assets - others 9.1 Significant non-current assets/ 9.1.a- Plant, property and equipment 167 9.1 Significant non-current assets/ 9.1.b- Patents, brands, licenses, concessions, franchises and transfer of technology agreements 170 9.1 Significant non-current assets/ 9.1.c – Corporate stakes 190 10 Directors’ comments 10.1 General financial and equity conditions 202 10.2 Operating and financial result 208 10.3 Relevant events which have occurred or are expected in the financial statements 226 10.4 Significant changes in accounting practices – Qualifications and emphases in the auditor’s opinion 237 10.5 Key accounting policies 242 10.6 Internal controls with respect to the preparation of the financial statements – Degree of efficiency and deficiency and current recommendations in the auditor’s report 253 10.7 Use of resources from distribution of public offerings and eventual deviations 254 10.8 Significant items not shown in the financial statements 254 10.9 Comments on items not shown in the financial statements 257 10.10 Business plan 261 10.11 Other factors with significant influence 263 11. Forecasts 11.1 Disclosed forecasts and assumptions 264 11.2 Monitoring and changes to disclosed forecasts 266 12. Meeting and management 12.1 Description of management structure 271 12.2 Rules, policies and practices relative to the general meetings 279 12.3 Dates and newspapers for publication of information required pursuant to Law 6.404/76 282 12.4 Rules, policies and practices with respect to the Board of Directors 283 3 12.5 Description of commitment clause for resolution of disputes through arbitration 283 12.6/8 Composition and professional experience of the management and fiscal council 283 12.7 Composition of the statutory committees and audit, financial and compensation committees 283 12.9 Experience of conjugal relations, common law marriage or family affinity up to 2 times removed in relation to members of management of the issuer, controlled and controlling companies 283 12.10 Relation of subordination, rendering of service or control between management and controlled and controlling companies and others 283 12.11 Agreements, including insurance policies, for payment or reimbursement of expenses borne by members of management 294 12.12 Other relevant information 294 13. Compensation of members of the management 13.1 Description of the policy or practice of compensation including the non-executive directors 300 13.2 Total compensation of the board of directors, executive board and fiscal council 303 13.3 Variable compensation of the board of directors, executive board and fiscal council 305 13.4 Equities based compensation plan of the board of directors and executive board 307 13.5 Participation in shares, units and other convertible securities held by members of management and fiscal councilors- by corporate body 311 13.6 Equities based compensation of the board of directors and the executive board 311 13.7 Information on unexercised options held by the board of directors and by the executive board 313 13.8 Exercised options and shares delivered relative to equities-based compensation of the board of directors and the executive board 313 13.9 Information necessary for understanding data published in items 13.6 to 13.8 – Method for pricing the value of the shares and options 313 13.10 Information on pension plans granted to members of the board of directors and to the executive directors 315 13.11 Maximum, minimum and average individual compensation of the board of directors, the executive board and the fiscal council 316 13.12 Compensation or indemnification mechanisms for members of management in the event of removal from the retirement position 317 13.13 Percentage of total compensation held by management and members of the fiscal council who are parties related to the controllers 317 4 13.14 Compensation of the management and members of the fiscal council, grouped by corporate body, received for any reason other than for the post which they hold 317 13.15 Compensation of management and members of the fiscal council recognized in the result of controlling, either direct or indirect, of companies under common control and of companies controlled by the issuer. 317 13.16 Other significant information 317 14. Human resources 14.1 Description of the human resources 318 14.2 Significant changes- Human resources 319 14.3 Description of employee compensation policy 319 14.4 Description of relations between the issuer and the labor unions 320 15. Control 15.1/2 Shareholding position 321 15.3 Capital distribution 323 15.5 Shareholders’ agreement filed at the issuer’s head office or to which the controller is a party 323 15.6 Significant changes in the participations of members of the controlling group and the members of management of the issuer 323 15.7 Other significant information 324 16. Transactions involving related parties 16.1 Description of the rules, policies and practices in relation to transactions with related parties 325 16.2 Information on transactions with related parties 326 16.3 Identification of the measures taken for handling conflicts of interest and statement of the strictly cumulative nature of the conditions agreed or of the appropriate compensatory payment 337 17. Capital Stock 17.1 Information on capital stock 338 17.2 Increase in capital stock 338 17.3 Information on stock splits, reverse stock splits and stock dividends 341 5 17.4 Information on reductions in capital stock 341 18. Securities 18.1 Share rights 342 18.2 Description of eventual statutory rules which limit the voting rights of significant shareholders or obliges them to hold a public offering 343 18.3 Description of exceptions and suspensive clauses relative to equity or political rights enshrined in the bylaws 347 18.4 Trading volume and highest and lowest prices of the traded securities 348 18.5 Description of other issued securities 349 18.6 Brazilian markets on which securities are eligible to trade 353 18.7 Information on class and type of security eligible to trade in overseas markets 353 18.8 Public offerings for distribution effected by the issuer or by third parties including controllers and affiliated and controlled companies relative to the issuer’s securities 354 18.9 Description of public offerings for acquisition made by the issuer with respect to shares issued by third parties 354 18.10 Other significant information 354 19. Buyback/treasury plans 19.1 Information on plans for buyback of issuer’s shares 357 19.2 Movement of securities held as treasury stock 358 19.3 Information on securities held as treasury stock on the closing date of the last fiscal year 358 20. Trading policy 20.1 Information on securities’ trading policy 359 20.2 Other significant information 360 21. Disclosure policies 21.1 Description of internal norms, charters or procedures with respect to the disclosure of information 360 21.2 Description of the policy for disclosing a material act or fact and procedures for maintaining confidentiality of undisclosed material information 361 21.3 Members of management responsible for implementing, maintenance and supervision of the information disclosure policy 377 6 22. Extraordinary business 22.1 Acquisition or sale of any significant asset which is not classified as a normal operation in the business of the issuer 377 22.2 Significant changes in the way the issuer’s businesses are conducted 377 22.3 Significant agreements signed by the issuer and its controlled companies not directly related to their operations 377 22.4 Other significant information 377 7 1.1 Declaration and Identification of the persons responsible Person in Charge of the Form’s Content: Leopoldo Viriato Saboya - CFO and Investor Relations Officer José Antonio do Prado Fay – Chief Executive Officer The above qualified executive officers declare that: a. they have reviewed the reference form; b. all information contained in the form meets the provision in CVM Instruction 480, especially articles 14 and 19; c. the information as a whole contained in the reference form is a true, precise and complete reflection of the economic-financial situation of the issuer and the risks inherent to its activities, and of the securities issued by it. 8 2. AUDITORS 2.1. As regards to the independent auditors 2.2. Report the total independent auditors' compensation for the last year, including the fees related to the audit services and those related to any other services rendered Auditor CVM Code : 418-9 Auditor Corporate Denomination: KPMG Auditores Independentes Auditor CNPJ: 57.755.217/0001-29 Service period: 04/27/2009 to 12/31/2011 Technical supervisor: Danilo Siman Simões CPF: 524.053.116-15 Adress: Street Dr. Renato Paes de Barros, 33, Post Office Box 2467, São Paulo, SP, Brazil, Zip Code 04530-904 Telephone 55 (11) 21833320, Fax 55 (11) 21833320, email dsimoes@kpmg.com.br Description of hired services: Audit services, in order to issue an audit report according Brazilian and international audit rules to addressing the balance sheet, statements of income, statements of changes in shareholders’ equity, statements of cash flows and statements of value added. Audit fees: R$3,484 thousand. Audit fees mentioned above are the aggregate fees billed and billable by our independent auditors in connection with the audit of the Company’s annual consolidated financial statements and review of the Company’s quarterly financial information. Tax fees: R$ 216 thousand in 2011. Tax fees are fees billed for tax compliance. Audit-related fees: R$ 490 thousand. Fees billed by KPMG Auditores Independentes are related to the advice abroad and Abu Dhabi consulting. Auditor CVM Code : 471-5 9 Auditor Corporate Denomination: Ernst & Young Terco Auditores Independentes
